REPORTED

IN THE COURT OF SPECIAL APPEALS

           OF MARYLAND

               No. 291

      SEPTEMBER TERM, 2013




       DALLAS E. GRAVETTE

                   v.

VISUAL AIDS ELECTRONICS, ET AL.




   Wright,
   Matricciani,
   Salmon, James P.
     (Retired, Specially Assigned),

                        JJ.




         Opinion by Salmon, J.




         Filed: April 29, 2014
       This appeal concerns a workers’ compensation claimant who, when injured, was a

“traveling employee.” The term “traveling employee” as used in workers’ compensation

cases means an employee who is required to travel away from his employer’s premises in

order to perform his job. Venture-Newberg Perini Stone and Webster v. Illinois Workers’

Compensation Commission, 981 N.E.2d 1091, 1095 (Ill. App., Fourth Dist. 2012). The issue

presented is whether the injury suffered by the traveling employee in this case arose out of

and in the course of his employment.

       The seminal case in Maryland involving the compensability of an injury suffered by

a traveling employee is Mulready v. University Research, 360 Md. 51 (2000). Mulready

involved a traveling employee who slipped and fell while taking a shower in a hotel room.

Id. at 53. The Mulready Court concluded that the slip and fall injury arose out of the

worker’s employment and was compensable. Id. at 66. In reaching this conclusion, the

Court announced the rule to be applied in traveling employee cases, viz:

               Absent facts indicating a distinct departure by the employee on a
       personal errand that would not be in the contemplation of the parties, an injury
       to a traveling employee generally is compensable so long as it occurred as a
       result of an activity reasonably incidental to the travel that the employer
       required. Thus, even injuries suffered by traveling employees as a result of
       common perils of everyday life or as a result of purportedly personal acts
       generally are compensable. Inasmuch as, under ordinary circumstances, a
       traveling employee’s eating and bathing are reasonably incidental to the travel
       required by the employer, injuries resulting from these activities are
       compensable. Reverting to the terminology that we have used to describe the
       cases reviewed above, the rule which we adopt is substantially the positional-
       risk test, as opposed to the increased risk test.

Id. at 66.
       Earlier in the Mulready opinion, 360 Md. at 59, the Court quoted with approval from

Olinger Construction Company v. Mosbey, 427 N.E.2d 910 (Ind. Ct. App., 1981) as follows:

              The increased risk test requires that “the employee be exposed to a
       quantitatively greater degree of risk than the general public.” Id. at 913.
       Under the positional-risk test, “an injury arises out of employment if it would
       not have occurred if the employee’s job had not required him to be in the place
       where he was injured.” Id.

       This case sub judice has at least two important features also found in Mulready. The

claimants in both cases were injured at a hotel where the worker was assigned by an

employer to work on a temporary basis. Also, as in Mulready, here the claimant was off-duty

when the accident occurred. But in this case, unlike Mulready, the employee slipped and fell

on a dance floor located in the hotel, rather than in his assigned hotel room. The question to

be decided boils down to whether engaging in a recreational activity like dancing while on

premises where the employee is assigned to stay, is an activity [like eating in a hotel

restaurant or taking a shower], “reasonably incidental to the travel required by the

employer[.]” Mulready, 360 Md. at 66. The Maryland Workers’ Compensation Commission

(“the Commission”) and the trial judge in this matter, answered that question in the negative.

For the reasons set forth below, we hold a contrary view and shall reverse the judgment

entered by the circuit court.

                                              I.

       Dallas E. Gravette was injured on July 10, 2011 in Prince George’s County. At the

time of his injury he was an employee of one of the appellees in this case, Visual Aids



                                             -2-
Electronics (the “employer”).1 Mr. Gravette filed a workers’ compensation claim as a result

of his fall, after which an evidentiary hearing was held before the Commission. The

Commission filed an order denying the claim on the grounds that Mr. Gravette “did not

sustain an accidental injury arising out of and in the course of employment as alleged to have

occurred on July 10, 2011.”       Mr. Gravette filed a petition for judicial review of the

Commission’s decision in the Circuit Court for Prince George’s County. Gravette’s case was

heard, non-jury, on January 31, 2013. The parties stipulated to all the facts that were relevant

to the sole issue before the circuit court, which was, “Did the July 10, 2011 accident arise out

of and in the course of Gravette’s employment?” Set forth below in part II is a summary of

the undisputed facts.

                                               II.

       Visual Aid Electronics (“employer”) is in the business of providing “audio visual

equipment, including computer equipment, and technical staff to set up and service the

equipment in . . . hotels and convention centers.” Prior to the accident, the employer

contracted to provide its services to a customer at the Gaylord National Resort and

Convention Center (hereafter “the Gaylord Center”) located in Prince George’s County.

       Mr. Gravette, at all times here pertinent, was a resident of Idaho. To fulfill its contract

to provide equipment and services at the Gaylord Center, the employer made arrangements




       1
       The other appellee is the employer’s workers’ compensation insurer, Traveler’s
Property Casualty Company.

                                               -3-
for Mr. Gravette to stay at the Gaylord Hotel, which is part of the Gaylord Center. Gravette’s

employer paid for Gravette’s travel expenses from Idaho to Maryland and for the price of his

hotel room.

       Mr. Gravette was assigned to work at the hotel on behalf of his employer, and to stay

there between July 7 and July 16, 2011. On July 10, 2011, the date of his injury, Gravette

worked at the hotel between 7:00 a.m. and 3:00 p.m. as an audio visual technician for his

employer. The accident occurred at the Pose Ultra Lounge & Nightclub (hereafter “the

Nightclub”), which is a facility located in the Gaylord Hotel. Gravette was injured at about

midnight on July 10, 2011.

       Entry into the Nightclub is restricted to persons registered at the Gaylord Hotel and

their guests. Gravette, while off-duty, was dancing when he slipped on some liquid on the

dance floor and fell, injuring his pelvis.    There was no indication that Gravette was

intoxicated at the time he was injured.

       Gravette was not in the Nightclub at the request or direction of his employer nor was

he engaged in any “specific activity that was for the benefit” of his employer.

                                             III.

       The trial judge concluded, in a written opinion, that Gravette’s injuries were not

compensable. The trial judge explained:

             After review of Mulready and the cases cited therein, this Court
       concludes that [Gravette] is not entitled to workers’ compensation benefits.
       Mulready determined that injuries “incidental to the travel requested by
       employer” such as eating and bathing are compensable. Mulready, supra at

                                             -4-
      66. Further, “a distinct departure by the employee on a personal errand that
      would not be in the contemplation of the parties” is not compensable. Id. at
      66. These distinctions are made on a case by case basis.

              This Court concludes, based on the facts of this case, that [Gravette’s]
      act of going to the Nightclub and dancing was not “reasonably incidental to the
      travel required by the employer.” Id. at 66, 756 A.2d at 582. The activity in
      this case is distinguishable from examples of eating and bathing as necessary
      activities incidental to travel, as delineated by the Court of Appeals, which
      would be “in the contemplation of the parties” when an employee goes on a
      business trip. This Court concludes, however, that dancing at a nightclub with
      individuals who are not clients of [the employer] is not incidental and would
      not be in contemplation of the parties. This is a purely personal errand by
      [Gravette] and not something that would be anticipated by [the employer].
      This falls outside the spectrum of necessary activities that are incidental to
      travel. Therefore, [Gravette] did not sustain an injury arising out of and in the
      course of his employment and is not entitled to workers’ compensation
      benefits.

                                         IV. Analysis

                                   A. Standard of Review

      Our review of workers’ compensation proceedings is governed by Md. Code, Labor

& Employment Article (2008 Repl. Vol.) § 9-745, which provides, in relevant part, as

follows:

               (b) Presumption and burden of proof. - In each court proceeding under
      this title:
                      (1) the decision of the Commission is presumed to be prima facie
      correct; and
                      (2) the party challenging the decision has the burden of proof.
               (c) Determination by court. - The court shall determine whether the
      Commission:
                      (1) justly considered all of the facts about the accidental personal
      injury, occupational disease, or compensable hernia;
                      (2) exceeded the powers granted to it under this title;



                                              -5-
                                           .    .    .

              (e) Disposition. - (1) If the court determines that the Commission acted
       within its powers and correctly construed the law and facts, the court shall
       confirm the decision of the commission.
                     (2) If the court determines that the Commission did not act
       within its powers or did not correctly construe the law and facts, the court shall
       reverse or modify the decision or remand the case to the Commission for
       further proceedings.

       The presumption set forth in section 9-745(b) that the decision of the Commission is

correct, is inapplicable when, as here, there are no disputed factual issues and therefore the

court is presented solely with a question of law. See Walmart Stores, Inc. v. Holmes, 416
Md. 346, 357 (2010). Likewise, when, as in the present case, the trial judge’s decision is

based exclusively on a question of law, an appellate court gives no deference to the trial

court’s decision but instead simply examines that decision for “legal correctness.” Id. at 358.

                                        B. The Merits

       Prior to the Mulready case, this Court considered a claim for workers’ compensation

by a claimant who was required by his employer to attend a conference at the Mayflower

Hotel in Washington, D.C. Klein v. Terra Chemicals International, Inc., 14 Md. App. 172,

174 (1972). The employer agreed to pay its employee’s [George Klein] expenses while at

the convention, which was expected to last several days. Id. While eating dinner at the hotel

dining room on the first night of the convention, Klein choked on a piece of meat and, shortly

thereafter, died. Id. We held that the injury was not compensable and applied, in essence,

the increased-risk test. Under that test, to be compensable, “the causative danger must be



                                               -6-
peculiar to the work and not common to the neighborhood; it must be incidental to the

character of the business and not independent of the relation of master and servant.” Id. at

176. In Mulready, the Court explicitly “disapproved” of our decision in Klein, 360 Md. at

66.

       The Court’s ruling in Mulready was in accord with the majority rule in this county

concerning compensability of injuries suffered by traveling employees. That majority rule

was summarized in 2A Larson & L.K. Larson, Larson’s Workers’ Compensation Law §

25.01 at 1-2 (2000) (hereinafter “Larson’s”). The Mulready Court quoted with approval

what was said in section 25.01 of Larson’s as follows:

       Employees whose work entails travel away from the employer’s premises are
       held in the majority of jurisdictions to be within the course of their
       employment continuously during the trip, except when a distinct departure on
       a personal errand is shown. Thus, injuries arising out of the necessity of
       sleeping in hotels or eating in restaurants away from home are usually held
       compensable.
360 Md. at 55. (Footnote omitted).

       In Mulready, Judge Rodowsky, speaking for the Court, cited six cases from sister

jurisdictions that followed the majority rule as set forth in Larson’s, viz:

       In each of the cases cited and described below workers’ compensation was
       awarded to or on behalf of an employee who was traveling on the employer’s
       business. In each case the award was made under a statute which required that
       the injury arise out of the employment in order to be compensable. In each
       case the employee was not actively engaged in the employer’s business at the
       time of injury, but the employee suffered the injury on premises, distant from
       the employee’s home, where the employee was staying in order to carry out the
       employer’s business. See Peterson v. Industrial Comm’n., 16 Ariz.App. 41,
       490 P.2d 870 (1971) (employee suffocated in his sleep when head caught

                                              -7-
       between the slats of rooming house bed); American Airlines v. LeFevers, 674
So. 2d 940 (Fla. Dist. Ct.App. 1996) (flight attendant, on layover, injured when
       diving into hotel swimming pool); Brown v. Palmer Constr. Co., 295 A.2d 263
       (Me. 1972) (injury caused by gas stove explosion in rental apartment near
       work-site while employee preparing a meal during off hours); Souza’s Case,
       316 Mass. 322, 55 N.E. 2d. 611 (1944) (employee killed in hotel fire during
       night); Employer’s Liab. Assurance Corp. v. Warren, 172 Tenn. 403, 112
S.W.2d 837 (1938) (employee fatally injured during early evening when he
       tripped and fell from hotel porch); Southern Motor Lines Co. v. Alvis, 200 Va.
168, 104 S.E.2d 735 (1958) (employee killed in fall from hotel window during
       nighttime).

Mulready, 360 Md. at 61-62.

       Of the six cases mentioned, in the excerpt just quoted, only one involves an employee

engaged in a recreational activity when injured, i.e., American Airlines v. LeFevers, 674 So.
2d 940 (Fla. 1st Dist. Court of Appeals (DCA) 1996). In the American Airlines case, the

claimant, Sheree LeFevers, was employed by American Airlines as a flight attendant. Id. at

941. Ms. LeFevers, on June 28, 1994, flew from Atlanta to Miami, and, after a layover, from

Miami to the Dominican Republic. At that point, airline rules required that she be on layover

status for at least ten hours. Ms. LeFevers, along with the rest of the flight crew, were driven

to the Flamingo Resort Hotel in the City of Puerto Plata where they each had rooms paid for

by the airline. Id. at 941-42. Ms. LeFevers arrived at the hotel at 9:30 p.m., took a shower,

changed into a bathing suit, and went down to the hotel pool along with another flight

attendant. Id. at 941-42. She then dove into the pool, hit her head, and was severely injured.

Id. at 942.

       As a result of her injury, Ms. LeFevers filed a workers’ compensation claim in



                                              -8-
Florida, where she resided. At the workers’ compensation hearing she explained that,

“because she ha[d] a pool in the back yard where she lives, it was not unusual for her to dive

into a pool.” Id. at 942. She further testified “that she went swimming at the hotel to relax

because she had been up since 4:00 a.m.” on the date of the accident. Id. In the American

Airlines case, the court ruled that the workers’ compensation claims judge had before him

competent evidence to support his ruling that the injury was compensable.2 Id. at 943.

       Another case from the same court that decided American Airlines v. LeFevers that

involved a traveling airline employee who was engaged in recreational activities when

injured is Gray v. Eastern Airlines, Inc., 475 So. 2d 1288 (Fla. 1st DCA 1985). In Gray, the

claimant worked for Eastern Airlines and was injured during a two-day layover in Rochester,

New York. The airline paid for the claimant’s lodging at a Holiday Inn during the layover.

While a guest at the Holiday Inn, the claimant went to a nearby YMCA to play basketball.

Holiday Inn guests were entitled to use the YMCA without becoming members, although

they were required to pay a $4 entrance fee for each day of use. Id. at 1289. During the

basketball game, the claimant broke his nose, and later filed a workers’ compensation claim




       2
        At oral argument before us, counsel for the employer/insurer was asked to
distinguish the subject case from American Airlines v. LeFevers, supra. Counsel
attempted to distinguish the case by pointing out that the recreational activity in which the
off-duty flight attendant was engaged when injured was something the claimant regularly
did while at home, while here, there was no evidence that the claimant regularly engaged
in dancing when in Idaho. We are not convinced that this is a meaningful distinction – at
least under the test set forth in Mulready.

                                             -9-
against his employer.3

       In Gray, the claimant’s request for workers’ compensation benefits was denied by the

Workers’ Compensation Deputy Commissioner, but the Florida appellate court reversed that

decision. Id. at 1288. In Gray, the court said:

          The parties do not reference any closely analogous Florida case involving
       a traveling employee injured while engaging in sports activity. But
       compensation for such an employee injured in personal recreation was
       awarded in Blakeway v. Lefebure Corp., 393 So. 2d 928 (La.App. 4 th Cir.
       1981). The claimant in that case was injured when he dived into the shallow
       part of a motel swimming pool during a two-week training seminar paid for by
       his employer. In reversing a lower court’s denial of benefits, Blakeway held:

              The employer had to contemplate that plaintiff and the other
              employees would participate in some recreation during their
              two-week stay for the seminar. One could hardly expect these
              employees to retire to their rooms and remain practically
              immobile on each day when the classes ended . . . Plaintiff was
              not merely pursuing his own business or pleasure because he
              was entitled to some reasonable recreation as a part of his
              employer’s business of having to remain in a motel in Cedar
              Rapids, Iowa, for two weeks . . .

          Our cases have clearly recognized the general rule that an employee whose
       work entails travel away from the employer’s premises remains within the
       course of employment except when “there is a distinct departure for a
       nonessential personal errand.” N & L Auto Parts v. Doman, 111 So. 2d 270,
       271 (Fla. 1st DCA 1959). An employee’s motel during such travel status has
       also been deemed to be his place of employment. Hardaway Construction Co.
       v. Brooks, 416 So. 2d 837 (Fla. 1 st DCA 1982). A foreseeable, nonprohibited,
       off-premises refreshment break has not been considered to be a deviation
       removing a claimant from the course and scope of employment. Holly Hill


       3
       The claimant in the Gray case testified at the workers’ compensation hearing that
he was playing basketball to prepare for an Eastern Airlines sponsored basketball
tournament that was scheduled in Atlanta, which was his home base.

                                            -10-
       Fruit Products, Inc., v. Krider, 473 So. 2d 829 (Fla. 1 st DCA 1985).
       Entitlement to compensation would therefore appear to be reasonably arguable
       for claimant in the present case if he had incurred his injury in a store or
       restaurant while purchasing necessary food or drink. See Cunningham v.
       Scotty’s Home Builders, 9 FCR 1 (1973), cert. denied. 307 So. 2d 182 (Fla.
       1974). We conclude that for the claimant in this case, under the circumstances
       here in question including an enforced lay-over of more than minimal duration,
       exercise at a nearby facility should be regarded as necessary for the same
       reasons underlying extension of course of employment in the foregoing cases
       to other activities reasonably required for personal health and comfort.
475 So. 2d at 1289-90. (footnote omitted)(emphasis added).

       The same appellate court that decided the American Airlines and Gray cases, makes

clear in Eastern Airlines v. Rigdon, 543 So. 2d 822 (Fla. 1st DCA 1989) that not all injuries

suffered by a traveling employee while engaged in recreational activities are compensable;

instead, only those activities that are reasonable and foreseeable are compensable. Id. at 823.

On that basis, the Rigdon court held that a traveling employee (a flight attendant on a 24-hour

layover) who was injured while downhill skiing at a lodge 58 miles from the claimant’s hotel,

was not entitled to compensation. Id. at 822. Distinguishing Gray, the court said: “We

cannot conclude in the instant case that a 58-mile day-trip to pursue one’s love of skiing is

either a minimal deviation or a reasonable and foreseeable activity, especially in light of the

nature of the sport of skiing[,] which involves a great amount of risk.” Id. at 823.

       Among the cases cited by appellees in support of their position that appellant’s injury

was not compensable is Houck v. Tarragon Management, Inc., 4 So. 3d 73 (Fla. 1 st DCA,

2009). Houck is also a case applying Florida law. In Houck, an employee who lived in

Jacksonville, Florida was selected by her employer to attend a training session in Ft.

                                             -11-
Lauderdale, Florida. Id. at 74. The training session was to commence on Monday morning,

September 9, 2002, and to last the entire week. Id. at 75. The employee, for personal

reasons, decided to arrive at the conference site two days early to spend time with a friend.

Id. at 75-76. After settling in at her employer-provided residence, the employee went

window shopping and dancing. Id. at 75. She left the nightclub where she had been dancing

at 2 a.m. [on Sunday] and was fatally injured when she was struck by a motor vehicle while

crossing a street. Id. The Houck court held that the employee (Ellen Houck) did not fit into

the category of a traveling employee. The court explained:

            Under the general rule, where an employee, as part of her duties, must
       remain in a particular place or locality until directed otherwise, or for a
       specified length of time, such an employee is not expected to wait immobile,
       but may indulge in any reasonable activity at that place, and if she does so, the
       risk inherent in such activity is an incident of employment. See Garver v. E.
       Airlines, 553 So. 2d 263, 267 (Fla. 1st DCA 1990). The test as to whether a
       specific activity is considered to be within the scope of employment or purely
       personal is the reasonableness of the activity. Furthermore, a traveling
       employee may satisfy physical needs, including relaxation. Id.

           One sees a common strain in “traveling employee” cases-either a forced
       layover or a period of “down time” during a business trip in a location subject
       to the employer’s requirements. The most prevalent example finds a flight
       attendant away from home, in between assignments. See, e.g., Am. Airlines v.
       LeFevers, 674 So. 2d 940, 942 (Fla. 1st DCA 1996); Garver, 553 So. 2d 263;
       Gray v. E. Airlines, 475 So. 2d 1288 (Fla. 1 st DCA 1985).

          Here, Ellen, although on a trip, was not a “traveling employee” when the
       accident occurred. For purely personal reasons, Ellen decided to fly to Ft.
       Lauderdale on the Saturday before her business responsibilities were to
       commence the following Monday morning. She planned early travel in order
       to spend Saturday night, and all day Sunday, engaged in purely leisure
       activities with a friend.



                                             -12-
           Thus, unlike a flight attendant obligated to remain away from home in
       between assignments, Ellen’s presence in Ft. Lauderdale at the time of the
       accident was purely voluntary. That she engaged in an impromptu business
       discussion over dinner did not alter her status. Because Ellen did not fall into
       the category of “traveling employee” at the time of the accident, the general
       rule applicable to such employees did not apply to her. With reference to the
       statute, no requirement of the [Employer] led Ellen to Ft. Lauderdale on
       Saturday.

Id. at 75-76. (Emphasis added).

       As can be seen, the Houck court reiterated the reasonable activity test enunciated in

prior Florida cases. Id. Houck, however, is not a case that supports appellees’ position.

First, the court did not indicate that going dancing was an unreasonable activity as appellees

seem to suggest.4 More important, in the case at bar, the claimant was indisputably a


       4
           The appellees cite Houck for the following propositions:

        The [Houck] court reasoned that claimant may have been in the course of her
employment while traveling from the airport to the employer provided residence and
possibly during dinner where some business discussions occurred. However, the business
connection was severed when the claimant went window shopping and to the night club.
Id. at 76.

       The appellees take what the Houck court said out of context. Earlier the Houck
court, 4 So. 3d at 76 said:

       Although Ellen was not a traveling employee at the time of her accident,
       workers’ compensation benefits may have been available had she been in
       the course and scope of her employment when the accident occurred. Here,
       Ellen was in the course and scope of her employment while traveling from
       the airport to the [employer’s] condominium and, perhaps, during the
       business discussions over dinner. The connection to employment, however,
       broke once Ellen . . . went window shopping. Travel to a night club did not
       restore such connection. Consequently, Ellen was not in the course and
                                                                            (continued...)

                                              -13-
“traveling employee” when the injury occurred, whereas in Houck the claimant was not.

       In the case of McCann v. Hatchett, 19 S.W.3d 218 (Tenn. 2000), the Tennessee

Supreme Court considered whether the death by drowning of a traveling employee was

compensable. Donald King was employed by a company that was based in Memphis,

Tennessee. Mr. King, and some other employees were sent by their employer to lay carpet

at a motel in Rutland, Vermont. Id. at 220. While in Rutland, Mr. King, at his employer’s

expense, stayed at a Days Inn motel. Id. While off duty, at approximately 10 p.m., Mr. King

drowned in the Days Inn pool. Id. The exact circumstances of Mr. King’s death were not

disclosed in the opinion.

       A representative of Mr. King’s estate sought workers’ compensation benefits for Mr.

King’s son plus reimbursement of funeral expenses. The employer filed a summary

judgment motion contending that the drowning death was not compensable because it did not

arise out of or in the course of King’s employment. Id. The McCann court, in rejecting the

employer’s argument, commenced its analysis by reviewing previous Tennessee cases, viz:




           In the following cases, the Court found that the traveling employee’s injury


       4
        (...continued)
       scope of her employment at the time of the accident as a matter of law.

       The portion of the Houck opinion relied upon by appellees has nothing to
       do with cases dealing with injuries to workers who when injured, are
       traveling employees.


                                             -14-
       or death arose out of and in the course of the employment: Pool v. Metric
       Constructors, Inc., 681 S.W.2d 543 (Tenn. 1984) (Tennessee employee injured
       in vehicle accident returning home after having worked in Mississippi);
       Watson v. United States Fire Ins. Co., 577 S.W.2d 668 (Tenn.1979) (East
       Tennessee-based employee injured in vehicle accident en route to training
       program in West Tennessee); West Tennessee Nix-A-Mite Sys., Inc. v.
       Funderburk, 208 Tenn. 381, 346 S.W.2d 250 (1961) (employee killed in
       vehicle accident after having deviated from usual route for personal reasons);
       Gregory v. Porter, 204 Tenn. 582, 322 S.W.2d 591 (1959) (employee killed
       in vehicle accident returning home from out-of-town trip on employer’s
       business); Carter v. Hodges, 175 Tenn. 96,132 S.W.2d 211 (1939) (Tennessee
       employee killed in hotel fire in Georgia while on business of employer);
       Employers’ Liability Assurance Corp. v. Warren, 172 Tenn. 403, 112 S.W.2d
837 (1938) (employee’s fall from hotel’s second-story porch caused fatal
       injuries).

            In contrast, the Court found in the following cases that the traveling
       employee’s injury or death did not arise out of and in the course of the
       employment: Isabell v. Ren, Corp., No. 01S01-9301-CV-00003, 1993 WL
835552, at *1 (Tenn. Aug 26, 1993) (Tennessee employee working in Florida
       injured knee when she slipped and fell leaving restaurant after dinner); Smith
       v. Royal Globe Ins. Co., Inc., 551 S.W.2d 679 (Tenn.1977) (Tennessee
       employee injured in vehicle accident returning home from Virginia job site);
       Knox v. Batson, 217 Tenn. 620, 399 S.W.2d 765 (1966) (employee working
       away from home killed by “lethal gas” in motel room); Timmerman v. Kerr
       Glass Mfg. Co., 203 Tenn. 543, 314 S.W.2d 31 (1958) (Tennessee employee
       killed on weekend trip en route from Kentucky job site to Memphis); Jackson
       v. Clark & Fay, Inc., 197 Tenn. 135, 270 S.W.2d 389 (1954) (Tennessee
       employee working in Arkansas killed by tornado while riding in employer’s
       truck from job site to motel); Underwood Typewriter Co. v. Sullivan, 196
Tenn. 238, 265 S.W.2d 549 (Tenn. 1954) (Tennessee employee training in
       Oklahoma killed in vehicle accident on day off); Lumbermen’s Mut. Cas. Co.
       v. Dedmon, 196 Tenn. 94, 264 S.W.2d 567 (1954) (Knoxville-based employee,
       who had finished a customer visit in Morristown, killed as he crossed street
       after leaving a fishing tackle shop); Thornton v. RCA Serv. Co., Inc., 188 Tenn.
644, 221 S.W.2d 954 (1949) (employee stopped for lunch at highway
       restaurant between Norris and Knoxville and was killed by “a stranger who
       was insane, or drunk ‘or otherwise irresponsible.’”).

Id. at 220-21.

                                            -15-
       The Tennessee Supreme Court next examined several out-of-state cases, viz:

           In other jurisdictions, courts tend to look more closely at the nature of the
       activity involved. Thus, while approving the use of an all-terrain vehicle as
       reasonable recreational activity for a traveling employee, the court rejected
       compensability where the vehicle had been operated recklessly. See, e.g.,
       Jensen v. Indus. Comm’n, 305 Ill.App.3d 274, 238 Ill. Dec. 468, 711 N.E.2d
1129 (1999), appeal denied 185 Ill. 2d 628, 242 Ill. Dec. 138, 720 N.E.2d 1093
       (1999). Similarly, depending upon the particular facts, the employee’s activity
       was held to be a “distinct departure” or “deviation” from the employment,
       thereby relieving the employer of liability. See, e.g., Silver Eng’g Works, Inc.
       v. Simmons, 180 Colo. 309, 505 P.2d 966 (1973) (en banc) (employee’s trip to
       beach where he drowned was deviation from his employment); Volk v. Int’l
       Harvester Co., 252 Iowa 298, 106 N.W.2d 649 (1960) (employee’s trip to
       neighboring town for social visit constituted deviation from employment);
       Buczynski v. Indus. Comm’n of Utah, 934 P.2d 1169 (Utah Ct.App. 1997)
       (employee’s weekend social visit to town 150 miles from convention site prior
       to convention’s start was “personal diversion” and injury in hotel hot tub was
       not compensable); Carr v. Workmen’s Compensation Appeal Bd., 671 A.2d
780 (Pa.Commw.Ct.1995) (employee’s 35-mile trip from the work site to
       Boston to go sightseeing and drinking was personal trip and not part of
       employment).

          As stated in 2 Arthur Larson & Les K. Larson, Arthur Larson’s Workers’
       Compensation Laws, §25.00 (1998), the majority rule is that “[a]n employee
       whose work entails travel away from the employer’s premises is generally
       considered to be within the course of his or her employment continuously
       during the trip, except when there is a distinct departure on a personal errand.”

Id. at 221.

       In McCann, the court adopted the majority rule as set forth in Larson’s and concluded

as follows:

          As we stated in Orman v. Williams Sonoma, Inc., “an injury arises out of
       and is in the course and scope of employment if it has a rational connection to
       the work and occurs while the employee is engaged in the duties of his
       employment.” 803 S.W.2d 672, 676 (Tenn.1991) (citation omitted). Because
       an employee who travels on the business of the employer is considered to be

                                             -16-
       within the course of his or her employment continuously during the trip,
       reasonable recreational activities properly undertaken by the employee during
       the trip are rationally connected to the work.3 Thus, injury or death occurring
       during a reasonable recreational activity arises out of and in the course of the
       employment.


       3
         But cf. Tucker v. Acme Boot Co., Inc., 856 S.W.2d 703 (Tenn.1993); Jordan
       [v. United Methodist Urban Ministries, Inc.], 740 S.W.2d [411] at 412
       [(1987)]. While Tucker and Jordan also involved recreational activities of
       employees, those cases pertain to non-traveling employees and are inapposite.
       Our holding in the pending case is not intended to supplant or modify the
       principles applied to non-traveling employees under Tucker.

Id. at 222.

       As can be seen, under the test used in Tennessee, injuries occurring when a traveling

employee is engaged in recreational activities are compensable if the activities can be

considered “reasonable.” Essentially the same test as applied in Tennessee was applied by

the Illinois Court of Appeals in Bagcraft Corp. v. Industrial Comm’n, 705 N.E.2d 919

(Illinois Court of Appeals, 3rd Dist. 1999). The Bagcraft case involved an employee who was

sent by his employer (Bagcraft Corp.) to visit a paper mill and to stay overnight at a lodge

owned by the mill (the Rhinelander Lodge). Id. at 920. After attending a meeting, Richard

Bolda and another employee, decided to take a ride on an ATV (all-terrain vehicle). As the

ATV was being driven back to the lodge, Mr. Bolda fell off of it, struck a tree and died as

a result. Id. at 921. In Bagcraft, the Court said:

          Given that the traveling employee doctrine applies to the instant case, the
       proper test for determining whether decedent’s death arose out of and in the
       course of his employment is whether his conduct was reasonable and
       anticipated by Bagcraft. As to the “reasonableness” prong, all the record

                                            -17-
       indicates is that, while returning to the lodge, decedent flew over his handle
       bars and struck a tree. There is nothing to suggest that decedent’s conduct was
       unreasonable at the time of the accident; nor can we say that riding an ATV is
       unreasonable per se. As to the “anticipated” prong, the evidence shows that
       Bagcraft knew or should have known that ATV riding was among the
       recreational options at the Rhinelander lodge. Not only did Bagcraft
       employees ride the ATVs on previous trips, but Rhinelander distributed
       information packets on each trip describing the recreational activities available
       at the lodge. As such, we find that the Commission’s conclusion that
       decedent’s conduct was reasonable and anticipated by Bagcraft is not against
       the manifest weight of the evidence.

Id. at 923.

       Other Illinois cases have reiterated the rule that recreational activities by a traveling

employee are compensable as long as those activities are reasonable, and, from the

employer’s point of view, foreseeable. See Jensen v. Industrial Commission, 711 N.E.2d
1129, 1133. (Ill. 1st Dist. Court of Appeals 1999). Under that test, Illinois Courts look to

“the manner in which a claimant engaged in a recreational activity.” Id.

       We turn next to consider Jacobs v. Sara Lee Corp., 577 S.E.2d 696 (N.C. App. 2003),

a case upon which appellees rely. In Jacobs, the claimant was a salesman for Sara Lee

Corporation. Id. at 697. Sara Lee awarded the claimant a free trip to attend a food show in

Chicago. Id. Claimant’s employer paid for claimant’s travel expenses and gave him the

freedom to attend or not attend various functions at the food show. One such function was

a party at “Dave & Busters.” Id. at 697-98. While attending the food show, the claimant

decided to attend a Chicago White Sox – New York Yankees baseball game. The baseball

game was not on the itinerary of events related to the food show. Id. While leaving the ball



                                             -18-
park, the claimant fell down and injured one of his knees. Id. The claimant brought a

workers’ compensation action and later testified that, because it was raining, he left the

White Sox game early intending to go to the party at Dave & Buster’s. Id. The Workers’

Compensation Commission found that the claimant’s injury was not compensable because:

1) the injury occurred when the claimant was on a “personal deviation;” and 2) the claimant’s

attendance at the party at Dave & Busters was not related or beneficial to Sara Lee. Id. at

698.

       The Jacobs court affirmed the Commission, but addressed only the issue of whether

the claimant, at the time of the injury, was on a “personal deviation.” The Court said:

           Generally, ‘[a]n identifiable deviation from a business trip for personal
       reasons takes the employee out of the course of his employment until he
       returns to the route of the business trip, unless the deviation is so small as to
       be regarded as insubstantial.’ 1 Larson § 19.00. at 4-352. However, an injury
       occurring after ‘the personal deviation has been completed and the direct
       business route has been resumed’ is compensable. Id at § 19.32.

Id. at 699 (quoting Creel v. Town of Dover, 486 S.E.2d 478, 483 (N.C. Ct. App. 1997)).

       In Jacobs, the claimant admitted that “it was certainly reasonable for the Commission

to find that the ball game was a personal departure” from the business trip, but, according to

the claimant, the Commissioner erred when he found that the claimant “was still on his

deviation to the ball game when he fell” because he was going to the event at Dave &

Buster’s. Id. at 698. The Jacobs Court simply held that there was competent evidence to

support the finding that the claimant was still on a personal deviation when the accident

occurred. Id.

                                             -19-
       Appellees cite Jacobs in support of their contention that the activity engaged in by

appellant (dancing) like attending a baseball game, constituted a “distinct departure” by the

appellant on “a personal errand” that “was not in the contemplation of the parties.” At best,

Jacobs provides only weak support for appellees’ position. In Jacobs, the claimant did not

even argue that going to a baseball game was not a personal deviation. Second, in the case

sub judice, the claimant, like the airline attendant in American Airlines v. LeFevers, was

injured while still on the premises of the hotel where he worked and was required to stay.

Thus, arguably at least, the recreational activity engaged in by Gravette was more

foreseeable.

       Appellees also rely on Nock v. M & G Convoy, Inc., 514 N.W.2d 200 (Mich. App.

1994). In that case, claimant was a long-distance truck driver from Pittsburgh, Pa., who was

required to stay overnight in Detroit at a motel paid for by his employer. Id. at 201. The

claimant, on the night of his injury, left the motel where he was staying in order to have

dinner with a fellow truck driver. Id. He then went to a bar that was located next door to the

restaurant and sat at the bar for a time and then he played pool but had little to drink. He had

been in the bar for several hours when he saw some men assaulting two fellow truck drivers

in the bar’s parking lot. The claimant intervened in the fight, was hit in the head with a

broken pool cue and, as a result, lost the use of one eye. Id. The Workers’ Compensation

Appeal Board found that the injury was not compensable because the claimant “deviated

from any arguably work-related or work-required aspects of his over-the-road truck driving



                                             -20-
duties such that any nexus between [claimant’s] injury and his employment [] was broken.”

Id. at 202. The Michigan Court of Appeals affirmed. Id. The Court based its ruling on its

interpretation of an amendment to M.C.L. [Michigan’s Compiled Laws] § 418.301(3) which

read:

          An employee going to or from his or her work, while on the premises where
        the employee’s work is to be performed, and within a reasonable time before
        and after his or her working hours, is presumed to be in the course of his or her
        employment. Notwithstanding this presumption, an injury incurred in the
        pursuit of an activity the major purpose of which is social or recreational is
        not covered under this act. Any cause of action brought for such an injury is
        not subject to section 131.

Id. at 201-02 (emphasis in original).

        The holding in Nock was:

        [W]e find that the amendment [M.C.L. § 418.301(3)] must be given its clear
        and plain meaning: Injuries are not compensable if the “major purpose” of the
        event during which they are incurred is social or recreational. Complaints
        about the wisdom or fairness of this amendment should be addressed to the
        Legislature.

Id. at 202.

        Nock is inapposite. The major purpose test adopted by statute in Michigan, is

markedly different than the positional risk test set forth in Mulready, supra.

        Lastly, appellees rely on Williams v. Atlanta Family Restaurants, Inc., 419 S.E.2d 328

(Georgia Appeal 1992). The claimant in Williams was a traveling employee who was sent

by her employer to Commerce, Georgia, to assist in the training of waitresses for a new

restaurant owned by her employer. Id. The claimant was housed at an Econo Lodge motel,



                                              -21-
along with other members of the training team. Id. After working several days, claimant,

along with other employees, decided to go to a nearby Holiday Inn, where some of their

supervisors were staying, in order to use the laundry facilities there. Id. While the laundry

was being done, all the employees went to the Holiday Inn’s lounge where a band was

playing. Id. While in the lounge, claimant and her co-employees drank alcoholic beverages.

Id. At approximately 11:00 p.m., the claimant’s roommate informed her that the laundry was

finished and that she was going back to the Econo Lodge. The claimant decided not to

accompany her roommate because she had met some people, not associated with her

employer, in the lounge. Id. at 328-29. Later in the evening, the claimant’s supervisor

offered to give her a ride back to the Econo Lodge. Id. at 329. The claimant refused that

offer, stating that she preferred to remain with her “new friends who would drive her back

to the motel.” Id. At approximately midnight, the claimant left the Holiday Inn with a

woman and three men, whom she had met in the lounge. Id. After dropping off “the only

other woman in the group” and that woman’s boyfriend, the claimant was taken by the

remaining two men down a dirt road, raped and sodomized. Id.

       The Administrative Law Judge (“ALJ”) who considered the workers’ compensation

case, found that the claimant “stepped aside from her job” at the time she refused her

supervisor’s offer of a ride and had “embarked on a personal mission unrelated to her job”

at the time she was assaulted. Id. The Court of Appeals of Georgia affirmed the decision

of the ALJ. The court began its discussion by noting that Georgia Courts “have taken a



                                            -22-
broad view in evaluating those activities . . . [alleged to be] incidental to employment,

particularly in those cases which require employees to travel away from home.” Id. at 329.

The court then segued to a discussion of McDonald v. State Highway Department, 192
S.E.2d 919 (Ga. Ct. of Appeals 1972). The McDonald case involved a traveling employee

who, after drinking alcohol and playing poker with fellow employees at a room in the

Ramada Inn where he was staying, left the poker game and went to the hotel lounge where

he talked to various patrons. Id. at 921. After he left the lounge, and while walking towards

his own room, the employee fell down a flight of stairs and suffered fatal injuries. Id. at 921-

22.   In McDonald, the court said that when a traveling employee was engaged in

“ministration to himself” that activity “should not – and we believe do not – take him outside

the scope of his employment, so long as he performs these acts in a normal and prudent

manner.” Id. at 923.

       After closely examining the McDonald case, the Williams Court said:

           Our examination must focus on the operative phrase: “in a normal and
       prudent manner.” The McDonald case is particularly helpful to us because in
       that case and the case presently before us, the claimants had consumed
       alcoholic beverages. The court in that case was not troubled by the fact that
       the claimant had been drinking as it is not an illegal activity, and there was no
       showing that it was a causative factor in his fall. McDonald was walking back
       to his room at the time the accident occurred. He had not left the premises.
       That distinction alone is not dispositive and the court specifically noted that a
       traveling employee could not reasonably be expected to be confined to his own
       room. Nonetheless, Williams was a 22-year-old woman staying in a strange
       town. By her own admission, she had consumed five drinks. After refusing
       two rides back to her motel from her co-employees, she entrusted her safety to
       people who she had met only that evening. In these circumstances, we cannot
       find that the decisions made by Williams with regard to her own safety were

                                             -23-
       normal or prudent.

          “While lodging in a hotel or preparing to eat, or while going to or returning
       from a meal, he is performing an act incident to his employment, unless he
       steps aside from his employment for personal reasons.” (Emphasis supplied.)
       Thornton v. Hartford Accident, etc., Co., 198 Ga. 786, 32 S.E.2d 816 (1945).
       In this case, when Williams declined the offered rides back to her motel and
       chose to remain “to finish her drink and dance” she stepped aside from her
       employment. We concur with the findings of the administrative law judge
       who noted that Williams left even the expanded scope of employment
       recognized by the courts of this state for traveling employees at that point and
       relieved her employer of any responsibility under workers’ compensation for
       her own injury.
419 S.E.2d at 329-30. (Emphasis added).

       The central reason that the claimant in Williams was denied compensation was that

her personal safety decision to get in a car with two men, whom she had just met, was one

that was made in disregard of her own safety and therefore her actions could not be

characterized as “normal or prudent.”

       Nothing in the record in the subject case, would support the conclusion that Gravette’s

decision to dance at the Nightclub located at the hotel, where his room was paid for by his

employer, was anything other than “normal or prudent.” In other words, this case is

distinguishable from Williams because, in the latter case, the employee was not denied

compensation because she had decided to dance while off duty, she was denied compensation

because of what she elected to do after she finished dancing. Moreover, based on the

McDonald case, relied upon by the Williams court, it does not appear that under Georgia

Workers’ Compensation Law, that Gravette would have been denied recovery. We say this



                                            -24-
because in McDonald, the court made the following observation:

       [U]nder the reasoning of the cases above cited, the employee is not even
       restricted to the confines of his lodging place if the activity is not proscribed.
       In our view, the fact that McDonald consumed alcoholic beverages during his
       interval of leisure is irrelevant in the case. . . . The mere consumption of
       alcoholic beverages was not illegal and there was no finding that it was a
       causative factor in McDonald’s fall, that his acts of ministration to himself
       were not performed “in a normal and prudent manner,” or that his fall was in
       any way caused by his own misconduct. When the employer paid for the
       employee’s accommodations and living expenses at the Ramada Inn, it did not
       just rent a bedroom for the employee, but the entire facilities - the lounge,
       swimming pool, lobby, etc. - and had constructive knowledge that the
       employee would make use of the entire facilities on the premises. To restrict
       an employee with this status to the confines of his room or place of transacting
       business in his lodging place and hold that he is not covered except when
       either actually, directly conducting his employer’s business or engaged in some
       activity which is strictly a necessity of life, would unduly limit the intended
       beneficial purpose of this remedial social insurance, which is to be liberally
       construed. Wilson v. Md. Cas. Co., 71 Ga.App. 184, 188, 30 S.E.2d 420
       [1944].
192 S.E.2d at 923-24. (Emphasis added).

       In the case at hand, as in the McDonald case, it can be said that the employer had at

least constructive notice that their traveling employees would make use of the entire facility

at the Gaylord Hotel. Moreover, in our view, because appellant was required to stay at the

hotel for over a week, his employer could not expect that he would remain in his hotel room

when he was not working and refrain from engaging in recreational facilities. The Louisiana

Court of Appeals in Blakeway v. LeFebure Corp., 393 So. 2d 928, (La.App. 4 th Cir. 1981)

made a similar point, viz:

          The employer had to contemplate that plaintiff and the other employees
       would participate in some recreation during their two-week stay for the

                                             -25-
       seminar. One could hardly expect these employees to retire to their rooms and
       remain practically immobile on each day when the classes ended and for the
       week end because [of] the two weeks of classes. The record shows that the
       motel’s recreational facilities were readily available to the employees. From
       this we conclude that there was coverage had plaintiff met with the same
       accident while going for a swim just after his Friday afternoon class. Under
       these circumstances, the case would be similar to Rosenquist v. New
       Amsterdam Casualty Company, 78 So. 2d 225 (La.App.Orl. 1955) where our
       predecessor court held that a sales lady and beauty operator employed to sell
       merchandise and to operate a beauty parlor aboard a vessel operating at sea did
       suffer a compensable accident when she fell down on the sun deck while in the
       process of sun bathing. Our hypothetical case of swimming accident occurring
       shortly after classes would be likewise similar to the facts in Silver
       Engineering Works, Inc. v. Simmons, 30 Colo. App. 396, 495 P.2d 246 (1972).
       There the court awarded compensation benefits to the Simmons who went
       swimming at a nearby beach just after a business conference around mid-day
       and drowned.

Id. at 930.

       The trial judge in the subject case opined that when Gravette went dancing he was

engaged in a “personal errand not in the contemplation of the parties.” That Gravette would

use the Nightclub is at least as foreseeable as other activities, engaged in by traveling

employees that were deemed by courts in our sister states to have arose out of and in the

course of employment. See American Airlines v. LeFevers, supra, (use of a swimming pool

located on hotel premises); Gray v. Eastern Airlines, Inc., supra, (use of a basketball court

located at a YMCA close to the Holiday Inn where the claimant was staying); Blakeway v.

LeFebure, Corp., supra (use of a motel swimming pool); McCann v. Hatchett, supra (use of

a motel swimming pool); Bagcraft Corp. v. Industrial Commission, supra (use of an ATV

on premises where claimant was staying).



                                            -26-
       The circuit court judge also said that Gravette’s dancing at the nightclub was “outside

the spectrum of necessary activities that are incidental to travel.” That “spectrum” is too

narrow. “Necessity” is not the test; at least in any case we have found. See e.g., Chavez v.

ABF Freight Systems, Inc. (N.M. Court of Appeals, 27 P.3d 1011, 1016 (2001)) (rejecting

necessity as the test and stating “[t]he test is one of reasonableness”). If it were the

applicable test, it would be difficult to envision any case allowing a traveling employee to

recover if engaged in recreational activities when injured. And, as demonstrated, numerous

out-of-state cases have applied the “positional risk” test and have found recreational injuries

compensable.

       Our research has uncovered no case from a sister jurisdiction involving a traveling

employee engaged in “reasonable” recreational activities at or near the premises where the

traveling employee was staying, where the court held that the activity did not arise out of and

in the course of employment. Here, the activity in which Gravette was engaging at the time

of injury was certainly reasonable in that it was not dangerous or out of the ordinary. And,

the injuries were foreseeable because the accident happened: 1) on premises (his hotel) where

the employee could be expected to utilize and, 2) not far removed from his actual work site.

                                       C. Conclusion

       We conclude that a traveling employee who is engaged in reasonable and foreseeable

recreational activities when injured, is entitled to recover workers’ compensation benefits for

his injuries because such recreational activities are “reasonably incident to travel.”



                                             -27-
Mulready, 360 Md. at 366. Because Gravette was engaged in reasonable and foreseeable

recreational activities when injured, he was therefore entitled to recover.




                                    JUDGMENT REVERSED; CASE REMANDED TO
                                    THE CIRCUIT COURT FOR PRINCE GEORGE’S
                                    COUNTY WITH INSTRUCTIONS TO REMAND
                                    THE CASE TO THE MARYLAND WORKERS’
                                    COMPENSATION COMMISSION SO THAT THE
                                    COMMISSION CAN DETERMINE THE AMOUNT
                                    OF COMPENSATION THAT SHOULD BE PAID
                                    TO APPELLANT; COSTS TO BE PAID BY
                                    APPELLEES.




                                            -28-